Citation Nr: 0110351	
Decision Date: 04/09/01    Archive Date: 04/17/01

DOCKET NO.  00-05 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to accrued benefits based upon an award of 
special monthly pension for aid or attendance benefits in 
excess of $150.00.




ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel






INTRODUCTION

The veteran served on active duty from June 1942 to December 
1945.  The veteran died in August 1999.  The appellant is the 
veteran's daughter.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to the benefit sought on appeal.


REMAND

A preliminary review of the record discloses that the RO 
granted the appellant accrued benefits in the amount of 
$150.00.  The appellant was notified of this determination by 
letter dated in November 1999.  The appellant resubmitted an 
application for reimbursement for unpaid expenses and burial 
insurance premiums from accrued benefits later that month in 
November 1999.  By letter, dated in January 2000, the RO 
denied the appellant's request for accrued benefits and for 
burial insurance premium payments.  The appellant thereafter 
filed a notice of disagreement with this determination in 
February 2000.  A statement of the case was issued later that 
month.  The appellant perfected an appeal in this matter in 
March 2000.  In her notice of appeal, VA Form 9, the 
appellant checked the appropriate box to request a hearing 
before a traveling Member of the Board.  In that 
correspondence, however, the appellant included a written 
note indicating:

I don't want to be present at the hearing, 
but I want the BVA to hav[e] a hearing in 
Nashville, Tennessee on my father's case, 
then send to Washington, D.C.  

In an attached statement, the appellant indicated that 
because of health and financial concerns she would be unable 
to attend.  The record reflects that in a hearing selection 
form, also received in March 2000, the appellant checked the 
appropriate space again requesting a hearing before a 
traveling Member of the Board.  She also included the 
following message:

Because of health problems, I can come to the 
hearing, but I wish the BVA office handle it 
in Nashville, Tennessee.  But I wish I could 
have a free video tape and you write me when 
its over to tell me what is what even if it's 
handle[d] in Washington, D.C.  (Emphasis 
added.)

A notation in the claims folder indicates that the appellant 
was apparently telephonically contacted by the RO, and 
advised that her presence would be required for a scheduled 
hearing.  The report indicates that the appellant noted her 
understanding of this requirement, and agreed to have this 
matter forwarded to the Board for appellate review.  Further 
written argument was forwarded directly to the Board by the 
appellant in February 2001.

Under the Board's Rules of Practice, a request for a hearing 
may be withdrawn, in writing, by an appellant at any time 
before the date of the hearing.  38 C.F.R. § 20.704(e) 
(2000).  In this case, no written statement has been received 
from the appellant withdrawing her hearing request.  
Therefore, in order to clarify the status of the appellant's 
hearing request, and to afford her every opportunity to 
present her contentions in this matter, it is the opinion of 
the Board that additional action is needed relative to the 
hearing request.  

Moreover, this Remand will give the RO the opportunity to 
consider the implication  of the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
regarding this matter.  This law redefined the obligations of 
VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The law also eliminated the concept of a well-grounded claim 
and superceded the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well-grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act, or filed before the date of 
enactment and not yet final as of that date, and therefore, 
it is applicable to this case.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

Under the circumstances described above, this matter is 
REMANDED for the following action:

1.  The RO should contact the appellant in 
writing in order to clarify her desire for a 
personal hearing.  The appellant should be 
advised of her hearing options, to include a 
video-conference hearing before a Member of 
the Board.  If she selects to have a hearing, 
she should be scheduled for a personal 
hearing in accordance with applicable 
regulations.  If it is the appellant's desire 
to withdraw her hearing request, she should 
be asked to indicate that desire in writing.  

2.  The RO must review the claims file and 
ensure that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475 
is completed.  In particular, the RO should 
ensure that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107) are fully complied with and 
satisfied.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The Board intimates no opinion, legal or 
factual, as to the ultimate disposition of this case.  The 
appellant need take no further action unless notified. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MICHAEL E. KILCOYNE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

